PER CURIAM.
The evidence clearly showed that the plaintiff, in the course of his employment by the defendant, unnecessarily walked over the platform of a wagon elevator while another employé was in the act of starting the. elevator to go up. It was *405through no defect in the elevator or its mechanism that the plaintiff was hurt, nor was it through any ignorance of the conditions under which the elevator was used. Plaintiff voluntarily assumed the risk of walking over it, and, if there was any negligence, it was the negligence of a fellow servant-. The verdict of the jury holding defendant liable for negligence was contrary to the evidence, and was properly set aside by the court below.
The order should be affirmed, with costs and disbursements.

. See Master and Servant, vol. 34, Cent. Dig. § 654.